Allow me, first of all, to congratulate you, Mr.
President, on your election to the presidency of the
General Assembly. Secondly, allow me to express the
profound regard and warm ties that unite Argentina and
Uruguay, an ongoing relationship that was already under
way at the beginning of the nineteenth century.
We also extend our appreciation to Ambassador
Udovenko for the courage, balance and impartiality he
exhibited during the course of his mandate.
In a globalized world, peace and security, economic
stability and growth are more than ever indissolubly
linked. The economic and financial crisis that concerns us
today should boost our commitment to the economic
reform process which we are carrying out in our region.
Trade and foreign investment are clearly sources of
opportunity and incentives to growth and competitiveness.
But it is also clear that in recent decades the free
movement of capital flows has been one of the main
engines of economic development for many countries.
19


In order to dispel its negative effects, globalization
requires educational, social and environmental policies that
benefit all of society in a balanced and equitable manner.
We feel it is damaging to succumb to the temptation of
imposing restrictions on international trade in order to
thwart the spread of economic crisis, or to resort to
hampering or placing conditions on the flow of financial
resources in order to moderate their volatility.
In Latin America, countries such as Argentina have
made sustained and coherent efforts to consolidate their
financial situation, contain the budget deficit and provide
assurances to foreign investment by helping to create a
solid economic environment for the region, which is
increasingly being seen with new eyes.
A few days ago, the Presidents of the Rio Group,
meeting in Panama, expressed their resolve to continue
managing economic policy mechanisms in a responsible
manner that guarantees stability and growth. Accordingly,
financial institutions and those countries with the capacity
to provide assistance should understand the problems that
this critical economic situation presents to countries that
find themselves in the eye of the storm and act accordingly.
The Southern Cone Common Market (MERCOSUR)
is today a model of economic foundations based on
freedom and democracy in which cooperation is the very
essence of the system.
As an illustration of the excellent relations in the area
of security and defense, Argentina pressed for the adoption
of the Political Declaration of MERCOSUR, Bolivia and
Chile as a Zone of Peace, which was signed at the
MERCOSUR summit held in Argentina on 24 July 1998.
The recent nuclear tests in South Asia constituted a
step backwards with regard to regional and global security.
These tests delay the economic development and well-being
of the population. Argentina, together with countries that
have renounced the military use of nuclear technology, has
urged the States of that region to stop conducting tests and
to adhere to the international instruments in force.
Argentina, for its part, has offered to share fully its
experience in peaceful nuclear cooperation. Allow me to
recall that Argentina was the first country that, having
mastered the nuclear fuel cycle, chose to limit its own use
of this technology.
We feel proud of the steps our country has taken in
the last decade related to non-proliferation issues. In the
nuclear field, we ratified the Treaty for the Prohibition of
Nuclear Weapons in Latin America and the Caribbean
(Treaty of Tlatelolco) in 1994 and the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) in 1995, and
have become a member of the Nuclear Suppliers Group.
In the chemical and bacteriological field, we have
promoted the Joint Declaration on the Complete
Prohibition of Chemical and Biological Weapons â€” the
Mendoza Agreement â€” of 1991, a commitment originally
limited to Argentina, Brazil and Chile, which was later
extended to most Latin American countries. We have also
adjusted our domestic legislation strictly to control
exports related to dual-use chemical, bacteriological and
missile-related substances and technologies, in accordance
with existing international instruments. Last July, as a
follow-up to the Mendoza Agreement, we adopted the
Ushuaia Declaration, which established the Southern Cone
Common Market (MERCOSUR) as an area free of
weapons of mass destruction. Hence, Argentina has taken
the decision to assume greater responsibility in this field.
In turn, this decision has allowed us to continue
exchanges of advanced technology.
In relation to conventional weapons, we strongly
support the United Nations Register of Conventional
Arms, to which we regularly provide information. We
also support other important initiatives recently adopted
within the framework of the Organization of American
States (OAS), such as the Inter-American Convention
against the Illicit Manufacturing of and Trafficking in
Firearms, Ammunition, Explosives, and Other Related
Materials and Other Appropriate Actions. Small arms
constitute another source of international concern. It is
worth mentioning that regional and international seminars
have recently been held in Buenos Aires on this topic.
We are not indifferent to the grave scourge of
antipersonnel mines. In 1995, Argentina established a
moratorium on the export of mines and more recently, in
December 1997 at Ottawa, I had the honour to sign, on
my countryâs behalf, the Convention on the Prohibition of
the Use, Stockpiling, Production and Transfer of Anti-
Personnel Mines and on Their Destruction.
In our hemisphere we work earnestly and in a spirit
of compromise to overcome all differences by means of
negotiation. As we gradually resolve the few pending
bilateral disputes, we will definitively consolidate our
region as a zone of peace. We trust that in coming
months we shall see important developments in that
regard. Friendship among peoples is the best guarantee
against conflict.
20


We are convinced that the United Nations presence in
Haiti, in keeping with the desire of the Government of that
country, will help to consolidate democracy and contribute
to the prosperity of the Haitian people.
The resurgence of terrorist attacks comes as a harsh
reminder that no State is immune to terrorism. My country
firmly supports the initiatives under way to supplement with
new conventions the network of anti-terrorism norms now
in force, leading to enhanced international cooperation and
to establishing the obligation of all States to bring to justice
and punish those responsible for these acts. The Argentine
Government continues to make every effort to clarify the
acts of terrorism committed against the Israeli embassy and
the Argentine Israelite Mutual Association in Buenos Aires.
Let me highlight the fact that on 2 September 1998 the
Argentine Republic signed the International Convention for
the Suppression of Terrorist Bombings. Likewise, next
November Argentina will host the second specialized inter-
American conference on terrorism.
Severe global humanitarian crises, usually
accompanied by forced displacement of populations,
constitute another issue that affects international peace and
security. Argentina has joined in the international
communityâs efforts, with bilateral assistance programmes
and with such initiatives as the â€œWhite Helmetsâ€ initiative.
In that context, intergovernmental and non-governmental
organizations devoting their energies to the solution of this
type of crisis deserve our recognition.
To grow and develop, peoples need to live in peace.
We are dismayed to see that conflicts which could be
overcome, such as those in Cyprus, the Middle East, the
Great Lakes region of Africa, Angola and the Balkans,
particularly Kosovo, persist in spite of the international
communityâs efforts to resolve them. The situation of
refugees, especially children, who are victims of these
conflicts is a source of particular concern.
In 1998 Argentina will mark the fortieth anniversary
of its participation in peacekeeping operations. Our
contribution has cost the lives of Argentine citizens who
helped to make this a more secure and stable world. The
vast experience acquired over these 40 years has been
embodied in the Argentine joint training centre for
peacekeeping operations, and in the Argentine gendarmerie
training centre that specializes in civilian police operations
abroad.
Argentinaâs natural interest in the South Atlantic is
reflected in our participation in the Zone of Peace and
Cooperation of the South Atlantic, which brings together
24 African and Latin American countries from both
shores of the Atlantic. I am particularly proud to
announce that, on 21 and 22 October, Argentina will be
the site of the fifth Ministerial Meeting of the countries
members of the Zone.
Unfortunately, there remains an important unresolved
issue in the South Atlantic: the sovereignty dispute
between the Argentine Republic and the United Kingdom
of Great Britain and Northern Ireland over the Malvinas
Islands, a dispute whose existence has been unequivocally
recognized in many resolutions of the General Assembly
and of the Special Committee on the Situation with regard
to the Implementation of the Declaration on the Granting
of Independence to Colonial Countries and Peoples, as
well as in various other international forums. I reiterate,
with the same conviction as always, the legitimate and
well-founded rights of Argentina in that long-standing
dispute. And, with the same conviction as always, I urge
the United Kingdom to heed the call of the international
community and observe United Nations resolutions calling
upon both Governments to resume negotiations on all
aspects of this question.
The end of the cold war showed us that far more
complicated problems have been resolved through frank,
open dialogue and with a determination to reach a
mutually acceptable agreement. I see no reason why the
question of the Malvinas Islands should be an exception.
Proceeding on firm footing, we have rebuilt our bilateral
relationship and, for the benefit of the Argentine and
British peoples, have strengthened political, trade and
cultural ties. Evidence of this is the visit which President
Carlos Menem is to make to the United Kingdom in the
near future, for which both parties are engaged in
enthusiastic preparations and which has generated high
expectations at all levels.
Similarly, we have left behind the misgivings and
resentments of the past, learning from our mistakes and
creating a climate of mutual trust in the South-West
Atlantic, which is today enabling us to cooperate in the
conservation of fishery resources and in exploration for
hydrocarbons. That cooperation renders still more
incomprehensible todayâs lack of communication between
the islands and the mainland. There are few places in the
world with such an unnatural situation. It is beyond doubt
that restoring direct ties between the mainland and the
21


islands would contribute to resolving the problem. We have
no doubt about this.
Once again, I expressly reiterate Argentinaâs sincere
desire to pursue a frank dialogue without preconditions. We
hope that the British Government understands the full
meaning of our offer and that it will respond accordingly.
To the islanders I reiterate our unwavering commitment to
full and unconditional respect for their way of life, their
culture and their institutions. Our national constitution so
provides, and that is the desire of the Argentine people.
There have been concrete advances on vital questions.
The creation of a permanent international criminal court is
one such example. Similarly, the recent special session of
the General Assembly devoted to the world problem of
drugs adopted innovative documents of great importance.
This year marks the fiftieth anniversary of the
Universal Declaration of Human Rights and of the adoption
of the Convention on the Prevention and Punishment of the
Crime of Genocide. In these 50 years, the international
community has become aware of the vital importance of
human rights: today it no longer accepts what was once
tolerated.
The deterioration of the environment, in its various
forms, is one of the problems urgently requiring concrete
answers and effective commitment by governments and
civil society. Argentina will have the honour of hosting the
fourth Conference of the Parties to the Framework
Convention on Climate Change, from 2 to 13 November of
this year.
We are convinced that a substantial part of our efforts
to reform the Organization should be geared to designing a
mechanism of closer and more effective cooperation with
the Bretton Woods institutions.
With regard to reform of the Security Council, we
believe that situations born out of the Second World War
cannot prevail indefinitely. It is necessary to find
democratic solutions that will allow for periodic renewal
within the modalities preferred by each region. The viability
of this reform will necessarily depend on the degree of
consensus reached. There are several aspects to be borne in
mind. The first is that the reform must be legally valid,
which means not forcing interpretations of the Charter with
regard to the majorities required by Article 108. Further,
the reform must be founded on political legitimacy. Any
increase in the number of permanent members should allow
for a rotation open to all States of the respective regions.
The crisis of our Organization is fundamentally one of
participation. Many small and medium-sized countries
feel excluded. Only by allowing greater participation in
the Security Council will we be living up to the
democratic ideals of the end of this century.
The vitality of democratic ideals in the region was
confirmed with the signing on 24 July of the Ushuaia
protocol, which reaffirms the democratic clause in the
countries of the Southern Cone Common Market
(MERCOSUR), Bolivia and Chile.
The visit by the Secretary-General, Mr. Kofi Annan,
to the countries of our region last July was a very
significant event. Argentina had the opportunity to
demonstrate its clear commitment to assuming its global
responsibilities. The Secretary-General recognized this,
especially as regards peacekeeping.









